PNG
    media_image1.png
    144
    686
    media_image1.png
    Greyscale


Pepper/Mindlab400 Berwyn Park899 Cassatt RoadBerwyn PA 19312

In re Application of						SUSPENSION OF ACTION
Lawrence et al.Serial No.:  16/676,770
Filed:  November 7, 2019
Attorney Docket No.:  140002.00131
This is in reply to the renewed petition filed August 23, 2021 under 37 CFR 1.103(a) to suspend action in this application for an additional six month period of time. 


BACKGROUND
On June 25, 2020 applicant’s initially requested a six (6) month suspension  for the following reason as follows:
“ … the good and sufficient reason why the suspension is necessary is in order to have enough time to (a) conduct further analysis of the commercial 
landscape, and (b) coordinate and ensure adequate coverage of the commercial embodiments.”
On July 28, 2020 the TC 1600 Supervisor granted applicant’s request for a sox (6) month suspension. 
On August 23, 2021, the instant renewed petition to the TC Director requests  an additional six (6) month petition for the following reason (as the original petition) : 
“ … the good and sufficient reason why the suspension is necessary is in order to have enough time to (a) conduct further analysis of the commercial 
landscape, and (b) coordinate and ensure adequate coverage of the commercial embodiments.”



PERTINENT PROVISIONS

§ 1.103 Suspension of action by the Office.

(a)	Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:

	(1)	A showing of good and sufficient cause for suspension of action; and
	(2)	The fee set forth in § 1.17(g), unless such cause is the fault of the Office.

DISCUSSION

Applicants’ request, filed August 23, 2021, for a renewed suspension of action in this application under 37 C.F.R. 1.103 is denied since the reason given by applicants do not meet the standard for good and sufficient cause. 

 In the instant case, applicants continued rationale:
“ … to have enough time to (a) conduct further analysis of the commercial 
landscape, and (b) coordinate and ensure adequate coverage of the commercial embodiments.”

does not provide “good and sufficient cause” to justify continued delaying of the prosecution for an additional six months  without additional evidence.  

DECISION

The petition is DENIED.  
Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.
Should there be any questions with respect to this action, please contact the examiner or Bennett Celsa, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0807 or by facsimile transmission at Office general facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/Director, Technology Center 1600